                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERi""l DISTRICT OF PENNSYLVANIA


ROSEMARIE O'ROURKE,
                     Plaintiff                            CIVIL ACTION

              v.

COUNTY OF DELAWARE
d/b/a FAIR ACRES GERIATRIC CENTER,                       No. 19-2550
                                                                              FILED
                     Defendant                                                FEB 05 2020
                                                                           KATE BARKMAN, Clerk

                                 k       ORDER
                                                                         By_          Pep. Cari


       AND NOW, this _ _    4__       day of February, 2020, upon consideration of Defendant

County of T>elaware's Motion to Dismiss (Doc. No. 5), the Response in Opposition (Doc. No. 6),

and Oral Argument held on January 23, 2020, it is ORDERED that the Motion (Doc. No. 5) is

GRANTED IN PART and DENIED IN PART as outlined in the Court's accompanying

Memorandum.




                                                  UNITED STATES DISTRICT Jt;DGE
